Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.21 Filed 12/08/20 Page 1 of 93




               XHIBIT
        Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.22 Filed 12/08/20 Page 2 of 93
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                        Middle District
                                                       __________       of Pennsylvania
                                                                   District of __________

 Clarity Sports International LLC and Jason Bernstein                          )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:19-cv-305
                        CAA Sports et al.                                      )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                        Kenny Golladay

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Deposition will be conducted via video                                         Date and Time:
           conference                                                                                    12/03/2020 10:00 a.m. est


          The deposition will be recorded by this method:                     Stenography and video

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See attached Exhibit A.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/2/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                             /s/ John D. Comerford
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Plaintiffs Clarity
Sports International LLC and Jason Bernstein                            , who issues or requests this subpoena, are:
John D. Comerford, Dowd Bennett LLP, 7733 Forsyth Blvd. Suite 1900, St. Louis, MO 63105

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.23 Filed 12/08/20 Page 3 of 93
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:19-cv-305

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
        Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.24 Filed 12/08/20 Page 4 of 93

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.25 Filed 12/08/20 Page 5 of 93




                                         EXHIBIT A
                                   ATTACHMENT TO SUBPOENA

       Please produce for inspection and copying the documents requested below, as required by the

attached Subpoena, to John D. Comerford of Dowd Bennett LLP, in accordance with the Definitions and

Instructions below.


                                        INSTRUCTIONS

       1.      The response to each requests for production of documents (“request”) shall include

all documents within your possession, custody, or control, regardless of their location and

regardless of whether such documents are held by your agents, employees, representatives,

attorneys, accountants, or any other person. The phrase “possession, custody, or control” means a

document in your physical custody; or, that you own in whole or in part; or, have a right by

contract, statute, or otherwise to use, inspect, examine, or copy on any terms; or you have, as a

practical matter, the ability to use, inspect, examine, or copy such document. You are to produce

all documents responsive to one or more of the document production requests contained herein.

       2.      If you encounter any ambiguity in construing any request or any applicable

definition or instruction, you shall set forth the matter deemed ambiguous and the construction you

selected or used in responding to the request.

       3.      If you have a good faith objection to any portion of a request, you shall identify the

portion of the request to which you object, state the specific nature of the objection, and respond

to the remainder of the request.

       4.      If you object to any request by contending the request is overbroad, you shall

provide a response that narrows the request in a way that eliminates the purported over-breadth,

and state the extent to which you have narrowed the request for the purpose of your response.
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.26 Filed 12/08/20 Page 6 of 93




        5.      All documents (including electronically stored information) that respond, in whole

or in part, to any portion of any request shall be produced in their entirety, including all attachments

and enclosures thereto.

        6.      If you withhold information on the grounds of attorney-client privilege, work

product immunity, or any other privilege or immunity, you shall identify the justification for the

withholding (the nature of the privilege being claimed) and any privilege rule being invoked. For

any documents and materials withheld from production (including by redaction) on the grounds of

any claim of privilege or immunity, you shall furnish a log of such documents providing at least

the following information for each such document: the document’s date, signatory or signatories,

author(s), addressee(s), each other person who received a copy, the subject matter of the document,

and the basis for the claim of privilege. Such log shall include sufficient information to enable

Defendants to assess the applicability of the privilege or protection claimed.

        7.      Any purportedly privileged or discovery-exempt information or thing that also

contains matter that is not privileged or exempt from discovery must be produced with the

purportedly privileged or discovery-exempt section excised.

        8.      If production of any requested document is objected to on the grounds that

production is unduly burdensome, describe the burden or expense associated with producing the

requested discovery.

        9.      If the requested documents are maintained in a file, then the file folder is included

in the request for production of those documents.




                                                   2
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.27 Filed 12/08/20 Page 7 of 93




                                          DEFINITIONS

       1.      “You” and “your” refer individually to the persons or entities upon whom this subpoena

was served, and each of their agents, employees, representatives, attorneys, accountants, affiliates,

subsidiaries, officers, directors, and each and every other person acting or purporting to act on its behalf.

       2.      “Document” or “documents” means the draft, the original and any non-identical

copies of any written, recorded, or graphic material of any kind (including, but not limited to,

handwritten, printed, mimeographed, lithographed, duplicated, typed, or other graphic,

photographic, electronic, or computer-generated matter) and shall include, but not be limited to,

all letters, emails, text messages, instant messages, telegrams, correspondence, drafts, contracts,

agreements, notes, reports, medical reports, charts, graphs, pamphlets, calendars, calendar entries,

schedules, guidelines, manuals, policies, methodologies, presentations, procedures, principles,

evaluations, ratings, rankings, performance reviews, studies, articles, publications, literature,

summaries, excerpts, memoranda, mechanical or electrical sound recordings or transcriptions

thereof, memoranda and transcripts of telephone or personal conversations or of meetings or

conferences, minutes, analyses, tests or results of tests, brochures, instructions, handouts, outlines,

agendas, tickets, plans, inter-office communications, ledgers, books of account, worksheets,

vouchers, receipts, cancelled checks, money orders, invoices, and/or bills, including telephone

bills, that are in your possession, custody, or control, or that you know to exist.

       3.      “Communication” or “communications” means any transmission of information (in

the form of facts, ideas, conversations, inquiries, replies, agreements, or otherwise) by one or more

persons and/or between two or more persons whether in person, in writing, by wired or wireless

telephone, through the internet, or by means including electronic transmittal devices (e.g., email,




                                                  3
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.28 Filed 12/08/20 Page 8 of 93




fax, or wired or wireless connections), and includes, without limitation, all associated

correspondence, memoranda, or notes.

       4.      “Complaint” means the Third Amended Complaint, filed in the Middle District

of Pennsylvania, styled Clarity Sports International LLC and Jason Bernstein v. Redland Sports et

al., Case No. 1:19-cv-00305-YK, and any subsequent amended complaints. A copy of the

Complaint is attached hereto as Exhibit B.

       5.      “Todd France” or “France” means NFLPA Certified Contract Advisor Todd France

of CAA Sports LLC.

       6.      “Jake Silver” or “Silver” means Jake Silver of CAA Sports LLC.

       7.      “And/or” means “and” and, in the alternative, “or.”

       8.      “Relates to” and “relating to” mean: constitutes, mentions, concerns, contains,

embodies, reflects, identifies, states, refers to, deals with or is in any way pertinent to. Similarly,

“concerns” or “concerning” has the same definition.

       9.      The relevant timeframe for these requests is from January 21, 2018 to January 21,

2020, pursuant to Court Order in this matter attached hereto as Exhibit C.



                                  DOCUMENTS REQUESTED

       1.      Each and every communication between you and Jake Silver.

RESPONSE:



       2.      Each and every communication between you and Todd France.

RESPONSE:




                                                  4
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.29 Filed 12/08/20 Page 9 of 93




       3.      Each and every communication between you and any employee of CAA Sports

LLC, or anyone acting on its behalf.

RESPONSE:



       4.      Each and every document or communication that concerns, relates to, or mentions

the January 21, 2019 appearance and autograph signing by you in Lombard, Illinois that is

referenced in the Complaint.

RESPONSE:



       5.      Each and every document or communication that concerns, relates to, or mentions

the negotiations and/or discussions for, about, or concerning the January 21, 2019 appearance

and autograph signing by you in Lombard, Illinois that is referenced in the Complaint.

RESPONSE:



       6.      Each and every communication between you and Todd France that concerns,

relates to, or mentions the January 21, 2019 appearance and autograph signing by you in

Lombard, Illinois that is referenced in the Complaint.

RESPONSE:



       7.      Each and every communication between you and Jake Silver that concerns, relates

to, or mentions the January 21, 2019 appearance and autograph signing by you in Lombard,

Illinois that is referenced in the Complaint.

RESPONSE:




                                                5
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.30 Filed 12/08/20 Page 10 of 93




        8.      Each and every communication between you and any employee of CAA Sports

 LLC, or anyone acting on its behalf, that concerns, relates to, or mentions the January 21, 2019

 appearance and autograph signing by you in Lombard, Illinois that is referenced in the

 Complaint.

 RESPONSE:



        9.      Each and every communication between you and any person acting on behalf of

 Todd France.

 RESPONSE:




  Dated: November 2, 2020                         Respectfully submitted,

                                                  DOWD BENNETT LLP

                                                  By: /s/ John D. Comerford
                                                      John D. Comerford #60164MO
                                                      James B. Martin #70219MO
                                                      7733 Forsyth Blvd., Suite 1900
                                                      St. Louis, Missouri 63105
                                                      (314) 889-7300 (phone)
                                                      (314) 863-2111 (facsimile)
                                                      jcomerford@dowdbennett.com
                                                      jbmartin@dowdbennett.com




                                                      BUZGON DAVIS LAW OFFICES


                                                      By:___/s/ Scott L. Grenoble
                                                            Scott L. Grenoble
                                                             Attorney I.D. #72808


                                                 6
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.31 Filed 12/08/20 Page 11 of 93




                                                            525 South Eighth Street
                                                            Post Office Box 49
                                                            Lebanon, PA 17042-0049
                                                            (717) 454-0805
                                                            Fax: (717) 274-1752
                                                            E-mail: sgrenoble@buzgondavis.com

                                                            Attorneys for Plaintiffs




                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 2020, notice of the foregoing was

 provided to Defendants in accordance with Rule 45 of the Federal Rules of Civil

 Procedure.
                                                   /s/ John D. Comerford




                                               7
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.32 Filed 12/08/20 Page 12 of 93




                           Exhibit B
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.33   Filed 12/08/20
                                               Filed 07/17/20   Page 1 ofPage
                                                                          38 13 of 93




              IN THE UNITED STATES DISTRICT COURT FOR
                THE MIDDLE DISTRICT OF PENNSYLVANIA

  CLARITY SPORTS INTERNATIONAL LLC )
  and JASON BERNSTEIN,               )
                                     )
            Plaintiffs,              )
                                     )
  v.                                 )
                                     )                   Case No. 1:19-cv-00305-YK
  CAA SPORTS LLC,                    )
  REDLAND SPORTS, GERRY OCHS,        )
  MVP AUTHENTICS, LLC,               )
  DARYL EISENHOUR, JASON SMITH,      )
  BOONE ENTERPRISES INC. d/b/a BOONE )
  ENTERPRISES AUTHENTIC              )
  AUTOGRAPHS, and CRAIG BOONE,       )
                                     )
            Defendants.              )

                       THIRD AMENDED COMPLAINT

       Plaintiffs Clarity Sports International LLC and Jason Bernstein (collectively,

 “Plaintiffs”), by and through counsel, and pursuant to the Court’s Order of

 September 4, 2019 (Doc. 38), bring this Third Amended Complaint against

 Defendants CAA Sports LLC; Redland Sports; Gerry Ochs; MVP Authentics, LLC;

 Daryl Eisenhour; Jason Smith; Boone Enterprises Inc. d/b/a Boone Enterprises

 Authentic Autographs; and Craig Boone (collectively “Defendants”).

                                  THE PARTIES

       1.     Plaintiff Clarity Sports International LLC (“Clarity”) is a limited

 liability company organized and existing under the laws of the State of Maryland.
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.34   Filed 12/08/20
                                               Filed 07/17/20   Page 2 ofPage
                                                                          38 14 of 93




 Clarity’s principal place of business is located at 9412 Crimson Leaf Terrace,

 Potomac, Maryland 20854.

       2.     Plaintiff Jason Bernstein (“Bernstein”) is the majority owner of Clarity

 and is a citizen and resident of the State of Maryland.

       3.     Bernstein is one of two members of Clarity. Clarity’s only other

 member is also an individual person who is a resident and citizen of the State of

 Maryland. Thus, both of Clarity’s members are individual citizens of the State of

 Maryland.

       4.     Defendant CAA Sports LLC (“CAA”) is a wholly owned subsidiary of

 Creative Artists Agency, an international talent agency headquartered in Los

 Angeles, California. CAA, through one or more of its employees, worked with the

 other Defendants in this case, including Pennsylvania Defendants Ochs, Redland

 Sports, MVP Authentics, Eisenhour and Smith, to arrange for and carry out the

 autograph signing described in this Third Amended Complaint and to tortiously

 interfere with Plaintiffs’ contracts.

       5.     In addition, CAA regularly does business in the Commonwealth of

 Pennsylvania and in this judicial district and thereby has maintained systematic and

 continuous contacts with the Commonwealth of Pennsylvania.

       6.     For example, CAA regularly works with the other Defendants in this

 case, including Pennsylvania Defendants Ochs, Redland Sports, Eisenhour, Smith,



                                           2
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.35   Filed 12/08/20
                                               Filed 07/17/20   Page 3 ofPage
                                                                          38 15 of 93




 and MVP Authentics, to arrange for and carry out autograph signings for their

 several mutual clients. These memorabilia events and autograph signings for shared

 clients of CAA and the other Defendants are described more fully herein. 1

      7.      Defendant Redland Sports does business in the Commonwealth of

 Pennsylvania, with its principal place of business located at 221 North Duke Street,

 York, York County, Pennsylvania, 17401.

       8.     Defendant Gerry Ochs (“Ochs”) is the owner of Redland Sports. Upon

 information and belief, Ochs is an adult citizen of the Commonwealth of

 Pennsylvania with a residence address of 562 Magaro Rd., Enola, Dauphin County,

 Pennsylvania, 17025.

       9.     Defendant MVP Authentics, LLC (“MVP Authentics”) is a resident of

 and does business in the Commonwealth of Pennsylvania, with its principal place of

 business located at 11 W. 2nd St., Hummelstown, Dauphin County, Pennsylvania,

 17036.

       10.    Defendant Daryl Eisenhour (“Eisenhour”) is the co-owner of MVP

 Authentics and is a resident of the Commonwealth of Pennsylvania.


 1
   Plaintiffs will refer to Defendants Redland Sports, Gerry Ochs, MVP Authentics,
 LLC, Daryl Eisenhour, Jason Smith, Boone Enterprises and Craig Boone
 collectively as the “Memorabilia Dealer Defendants.” As described below, the
 Memorabilia Dealer Defendants regularly work with Defendant CAA on autograph
 signings and memorabilia events. CAA typically represents the NFL players with
 whom the Memorabilia Dealer Defendants conduct these events—in other words,
 those players that sign the autographs at such events.

                                          3
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.36   Filed 12/08/20
                                               Filed 07/17/20   Page 4 ofPage
                                                                          38 16 of 93




       11.    Defendant Jason Smith (“Smith”) is the co-owner of MVP Authentics

 and is a resident of the Commonwealth of Pennsylvania.

       12.    Defendant Boone Enterprises Inc. d/b/a Boone Enterprises Authentic

 Autographs (“Boone Enterprises”) is a resident of the State of New Jersey, with its

 principal place of business at 142 Route 23, Pompton Plains, New Jersey, 07444.

       13.    Defendant Craig Boone is the owner and/or manager of Boone

 Enterprises, and is a resident of the State of New Jersey.

       14.    Boone Enterprises and Craig Boone regularly do business in the

 Commonwealth of Pennsylvania and in this judicial district and thereby have

 maintained systematic and continuous contacts with the Commonwealth of

 Pennsylvania.

       15.    For example, Boone Enterprises and Craig Boone co-host monthly

 autograph signings in Harrisburg, Pennsylvania. Boone Enterprises and Craig Boone

 also regularly partner with Defendants MVP Authentics and Redland Sports, both

 of which are Pennsylvania companies, including on the autograph signing described

 in this Third Amended Complaint.

                              JURISDICTION AND VENUE

       16.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1)

 because there is complete diversity of citizenship between Plaintiffs and Defendants,

 and the amount in controversy exceeds $75,000, exclusive of interest and costs.



                                           4
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.37   Filed 12/08/20
                                               Filed 07/17/20   Page 5 ofPage
                                                                          38 17 of 93




       17.    This Court has personal jurisdiction over Defendants Redland Sports,

 Gerry Ochs, MVP Authentics, LLC, Daryl Eisenhour, and Jason Smith as they are

 residents of this Commonwealth, and/or have maintained systematic and continuous

 contacts with this Commonwealth.

       18.    This Court has personal jurisdiction over Defendants CAA Sports LLC,

 Boone Enterprises, and Craig Boone pursuant to the Pennsylvania long-arm statute

 as they regularly do business in the Commonwealth of Pennsylvania, including in

 this judicial district, and thereby have maintained systematic and continuous

 contacts with the Commonwealth of Pennsylvania. As described further herein, all

 of the Defendants have worked together to arrange for, organize and/or participate

 in multiple sports memorabilia signings in this judicial district.

       19.    Plaintiffs’ claims against CAA are not subject to mandatory arbitration

 in the National Football League Players’ Association (“NFLPA”). NFLPA

 arbitrators have specifically held that entities such as CAA are not subject to the

 jurisdiction of the NFLPA for purposes of mandatory arbitration.

       20.    Venue is proper in the Middle District of Pennsylvania pursuant to 28

 U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise to

 Plaintiffs’ claims occurred in this District and/or because all Defendants are subject

 to this court’s personal jurisdiction with respect to this action.




                                             5
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.38   Filed 12/08/20
                                               Filed 07/17/20   Page 6 ofPage
                                                                          38 18 of 93




                      RELEVANT FACTUAL BACKGROUND

       21.    Plaintiff Jason Bernstein is, and was at all times relevant to this action,

 a National Football League Players’ Association (“NFLPA”) certified contract

 advisor. Bernstein represents several players in the National Football League

 (“NFL”) as their agent. At present, Mr. Bernstein has negotiated contracts for twenty

 players currently on NFL rosters.

       22.       Mr. Bernstein is the majority owner of Clarity, a full-service sports

 management company with a focus on providing management and advisory services

 to professional athletes.

       23.    As a Certified Contract Advisor, Bernstein represents NFL players in

 their contractual negotiations and dealings with the NFL, and in other matters to

 which the parties agree. Clarity represents NFL players in matters such as the

 representation of players in those players’ marketing and endorsement contract

 negotiations.

       24.    One of those players that Mr. Bernstein and Clarity represented was

 Kenny Golladay (“Golladay”), an NFL player currently under contract with the

 Detroit Lions.

       25.    Defendants Redland Sports, MVP Authentics, and Boone Enterprises

 are sports memorabilia companies.




                                            6
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.39   Filed 12/08/20
                                               Filed 07/17/20   Page 7 ofPage
                                                                          38 19 of 93




       26.    Redland Sports, MVP Authentics, and Boone Enterprises are each in

 the business of procuring and selling autographed sports memorabilia.

       27.    As a part of its business, Redland Sports, through its owner Ochs,

 arranges and contracts for, stages, hosts and presents autograph signings with NFL

 players and then markets and sells the items signed by those NFL players. Redland

 Sports advertises and markets sports memorabilia signed by NFL players on its

 Facebook page.

       28.    As a part of its business, MVP Authentics, through its owners

 Eisenhour and Smith, arranges and contracts for, stages, hosts and presents

 autograph signings with NFL players and then markets and sells the items signed by

 those NFL players. MVP Authentics advertises and markets sports memorabilia

 signed by NFL players on its Facebook, Twitter, and Instagram pages, and its

 website, www.mvp-authentics.com.

       29.    As a part of its business, Boone Enterprises, through its owner and

 manager Craig Boone, arranges and contracts for, stages, hosts and presents

 autograph signings with NFL players and then markets and sells the items signed by

 those NFL players. Boone Enterprises advertises and markets sports memorabilia

 signed by NFL players on its Facebook, Twitter, and Instagram pages, and its

 Amazon store, www.amazon/com/shops/BooneEnterprises.




                                         7
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.40   Filed 12/08/20
                                               Filed 07/17/20   Page 8 ofPage
                                                                          38 20 of 93




          30.   In order to facilitate these autograph signings by NFL players, the

 Memorabilia Dealer Defendants contract with NFL players to pay those players for

 their appearances and autographs, typically on a per-autograph or per-appearance

 basis.

          31.   The Memorabilia Dealer Defendants typically negotiate the contracts

 for NFL players’ autograph signings with those NFL players’ marketing

 representatives and/or Contract Advisors, including those from CAA.

          32.   Further, all Defendants are and were aware that NFLPA Contract

 Advisors such as Bernstein are often in exclusive marketing arrangements with their

 player-clients through agencies such as Clarity Sports.

                    PLAINTIFFS’ CONTRACTS WITH GOLLADAY

                         The Standard Representation Agreement

          33.   On December 23, 2016 Mr. Bernstein and Golladay executed an

 NFLPA “Standard Representation Agreement” (“SRA”), under which Mr. Bernstein

 agreed to “represent, advise, counsel, and assist” Golladay in the negotiation and

 execution of Golladay’s playing contracts in the NFL. Doc. 41-1.

          34.   Under the SRA, Mr. Bernstein was the “exclusive representative” of

 Golladay for the purpose of negotiating playing contracts for Golladay with NFL

 clubs.




                                          8
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120
                                Document    PageID.41   Filed 12/08/20
                                               Filed 07/17/20   Page 9 ofPage
                                                                          38 21 of 93




        35.    In return, Golladay agreed to pay Mr. Bernstein three percent of the

 compensation Golladay earned under the playing contracts Mr. Bernstein negotiated

 for him.

        36.    An SRA is a standard-form contract between NFL players and their

 agent-representatives; virtually all NFL players are represented by Contract

 Advisors pursuant to an NFLPA Standard Representation Agreement.

        37.    Under its terms, the SRA continues perpetually and for an indefinite

 term. In the normal course, an SRA does not need to be renewed; it can continue for

 the entirety of the NFL player’s career unless terminated. In fact, the SRA

 specifically provides that the SRA shall remain in effect until it is terminated. The

 SRA entered into between Bernstein and Golladay states, in relevant part: “The term

 of this Agreement shall begin on the date hereof and shall remain in effect until such

 time that it is terminated by either party in which case termination of this Agreement

 shall be effective five (5) days after written notice of termination is given to the other

 party.”

        38.    Golladay’s playing contracts with any NFL team, and more precisely

 the monetary value of those contracts, are the source of revenue for Plaintiffs under

 the SRA.2


 2
  In this case, Plaintiffs allege that Defendants tortiously interfered with Plaintiffs’ existing
 contractual relationships with Golladay rather than with prospective contractual


                                                9
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.42  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 10 of 38 22 of 93




                        The Endorsement and Marketing Agreement

        39.    On December 23, 2016, in addition to entering into the SRA, Clarity

 and Golladay entered into an “Endorsement and Marketing Agreement.” Doc. 41-2.

        40.    Mr. Bernstein signed the Endorsement and Marketing Agreement on

 behalf of Clarity.

        41.    Under the Endorsement and Marketing Agreement, Clarity agreed to

 “procure, negotiate, and manage ‘Endorsement Opportunities’” for Golladay.

        42.    “Endorsement Opportunities” included contracts for the endorsement

 of commercial products and services, paid personal appearances, and other

 opportunities related to the commercial exploitation of Golladay’s status as an NFL

 player, including but not limited to autograph-signing appearances.

        43.    In consideration of Clarity’s services under the Endorsement and

 Marketing Agreement, Golladay agreed to pay Clarity fifteen percent of the

 endorsement monies he earned.




 relationships. Plaintiffs are not alleging that Defendants tortiously interfered with any of
 Golladay’s future playing or endorsement contracts, but rather are alleging that Defendants
 tortiously interfered with both the SRA and the Endorsement and Marketing Agreement
 that were in existence between Plaintiffs and Golladay and that are now terminated.
 Golladay’s future playing and endorsement contracts would have provided revenue to
 Plaintiffs under the now terminated SRA and Endorsement and Marketing Agreement.

                                             10
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.43  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 11 of 38 23 of 93




       44.   The Endorsement and Marketing Agreement “create[d] an exclusive

 arrangement” between Clarity and Golladay with respect to opportunities such as

 autograph signings and other paid appearances available to Golladay.

       45.   In other words, as under the SRA, Mr. Bernstein and Clarity were

 Golladay’s exclusive representatives in the endorsement and marketing arena.

       46.   Under the Endorsement and Marketing Agreement, Clarity contracted

 for, arranged, and helped execute multiple autograph signings and similar

 appearances for Golladay.

       47.   Under its terms, the Endorsement and Marketing Agreement continues

 perpetually and for an indefinite term. In the normal course, an Endorsement and

 Marketing Agreement does not need to be renewed; it can continue for the entirety

 of the NFL player’s career unless terminated.

       48.   Golladay’s endorsement and marketing contracts with any company,

 and more precisely the monetary value of those contracts, are the source of revenue

 for Plaintiffs under the Endorsement and Marketing Agreement.




                                         11
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.44  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 12 of 38 24 of 93




               DEFENDANTS’ INTERFERENCE WITH PLAINTIFFS’
                      CONTRACTS WITH GOLLADAY

             Defendants’ Interference with the Endorsement and Marketing
                                      Agreement

       49.    Redland Sports announced on its Facebook page on January 2, 2019

 that it would host, “in conjunction with Boone Enterprises and MVP Authentics,” a

 private autograph signing with Golladay on January 21, 2019 (“the Signing”).

       50.    Plaintiffs did not arrange for Golladay’s appearance at this event, nor

 were Plaintiffs aware of the then-upcoming Signing until after Redland Sports

 announced it on its Facebook page.

       51.    In fact, Plaintiffs at that time were in the process of negotiating for

 Golladay a contract for a different autograph signing, pursuant to the terms of their

 exclusive Endorsement and Marketing Agreement.

       52.    Instead, the Memorabilia Dealer Defendants worked with Defendant

 CAA, one of Plaintiffs’ competitors, to set up the January 21, 2019 Signing for

 Golladay. Ex. 1 at 9-11.

       53.    The Memorabilia Dealer Defendants communicated primarily with

 Jake Silver (“Silver”), a CAA employee, to arrange the details of and carry out the

 January 21, 2019 Signing. Id.

       54.    Silver is a CAA Sports Football Coordinator and works in CAA’s office

 in Atlanta, Georgia.



                                          12
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.45  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 13 of 38 25 of 93




        55.    Silver works for and with Todd France (“France”), who is an NFLPA

 certified Contract Advisor like Bernstein.

        56.    France is a co-head of CAA’s Football Division. He is the top agent in

 and runs CAA’s office in Atlanta.

        57.    Silver has worked for France at CAA since January 2016.

        58.    Silver previously worked for over a year as an intern for France at

 France’s former sports agency, Five Star Athlete Management.

        59.    In or around December 2018, CAA, through Silver, asked Boone if

 Boone was interested in doing an autograph signing for Golladay. Ex. 1 at 9.

        60.    At this same time, France (Silver’s co-worker and superior at CAA)

 was engaged in an effort to encourage and/or induce Golladay to terminate his

 relationship with Plaintiffs and become France’s client. At this time, Golladay had

 not terminated his relationship with Plaintiffs and was still Plaintiffs’ client for all

 purposes.

        61.    Mr. Silver told Boone that the Golladay Signing would need to take

 place in or near Golladay’s hometown of Chicago, Illinois and would need to occur

 toward the end of January when Golladay would be visiting his mother in Chicago,

 Illinois. Ex. 1 at 9-10.

        62.    CAA was fully aware that Golladay was under an exclusive marketing

 contract with Clarity at the time.



                                           13
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.46  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 14 of 38 26 of 93




          63.   Golladay had not switched his representation from Bernstein/Clarity to

 France/CAA at the time the Signing was set up by Defendants, nor did Golladay

 switch at any time after – until the very next day after the Signing took place. In

 other words, Golladay waited until the Signing took place before he made the switch.

          64.   CAA was aware that Golladay would not switch until the Signing took

 place.

          65.   On January 6, 2019, Clarity’s Marketing Director, Emily Ries (“Ries”),

 became aware of Redland’s January 2, 2019 Facebook post advertising the then-

 upcoming Golladay Signing being arranged for and hosted by Defendants.

          66.   Ries performed a Google search of Redland Sports and located the

 telephone number of its owner, Ochs.

          67.   Ries called Ochs on January 6, 2019.

          68.   Ochs answered Ries’s January 6, 2019 telephone call.

          69.   Ries told Ochs that she was Golladay’s marketing representative from

 Clarity and that Clarity had an exclusive marketing agreement with Golladay. Ex. 1

 at 10.

          70.   Ries further told Ochs that she was listed on the NFLPA’s Marketing

 Representation Notice as the marketing representative for Golladay.

          71.   Ries further told Ochs that Plaintiffs were Golladay’s agent registered

 with the NFLPA.



                                           14
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.47  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 15 of 38 27 of 93




       72.   Ries further told Ochs that Clarity had previously completed signings

 for Golladay and was currently in discussions for future signings for Golladay.

       73.   Ries further told Ochs that he should not proceed forward with the

 Golladay Signing. Ex. 1 at 10.

       74.   Ochs responded to Ries and stated that another agency had arranged the

 Golladay Signing.

       75.   Ochs further stated he was not comfortable saying which agency it was

 because “they’re very big,” and that Ochs and Redland Sports do a great deal of

 business with that large agency.

       76.   Ries asked Ochs whether the agency that had arranged the Golladay

 Signing was a marketing agency or a full-scale sports agency.

       77.   Ochs responded that it was a sports agency.

       78.   Ochs’ refused to disclose the name of the “big” sports agency with

 which the Memorabilia Dealer Defendants arranged the Golladay Signing because

 the Memorabilia Dealer Defendants desired to continue doing business with the

 “big” sports agency.

       79.   The Memorabilia Dealer Defendants further desired to continue

 arranging signings for NFL players represented by the “big” sports agency.

       80.   Ochs further stated that Golladay was “well aware” of the then-

 upcoming Signing.



                                         15
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.48  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 16 of 38 28 of 93




       81.    Ochs then discussed Ries’s outreach with Boone.

       82.    That same day, January 6, 2019, Boone and Ochs discussed the contact

 from Ries and devised a plan to conceal from Plaintiffs the fact that Ochs and Boone

 were the ones putting on the Signing. Ex. 2 at BOONE-007, -006, -005, -004.

       83.    Ochs told Boone he was going to call Ries back and tell her “I am

 buying from another company. And ask who they sold a signing to.” Boone

 responded: “That works she has no idea that we are running it.” Ochs responded:

 “Correct.” Ex. 2 at BOONE-004.

       84.    Ochs never called Ries back.

       85.    Following up on Ries’s telephone call, Bernstein sent an email to Ochs

 on January 7, 2019 to inform him (again) that Bernstein was Golladay’s NFLPA-

 licensed agent (meaning Bernstein had a Standard Representation Agreement with

 Golladay that was on file with the NFLPA) and that Clarity had an exclusive

 marketing agreement in place with Golladay. Ex. 3.

       86.    Bernstein informed Ochs in pertinent part that he was writing as

 “Kenny Golladay’s NFLPA-licensed agent” and “we [Clarity] have an exclusive

 marketing agreement in place with Kenny [Golladay], which includes handling all

 signings.” Id.

       87.    Also on January 7, 2019, Bernstein sent a text message to Ochs

 informing him of the same. Ex. 4.



                                         16
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.49  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 17 of 38 29 of 93




       88.    In both Bernstein’s January 7, 2019 email and text message to Ochs, he

 asked Ochs to remove the Facebook post advertising the January 21, 2019 Signing

 that the Memorabilia Dealer Defendants were organizing and contracting to hold “in

 conjunction with” one another. In addition, Bernstein asked that Ochs contact him

 by telephone. Ex. 3, 4.

       89.    Ochs ignored Bernstein’s contacts and requests directed to him and did

 not call Bernstein back.

       90.    Boone contacted Silver at Defendant CAA, with whom the

 Memorabilia Dealer Defendants had worked to set up the Golladay Signing, and

 informed him of the contacts that Ochs had received from Plaintiffs. Ex. 1 at 10.

       91.    Silver told Boone he would check into what Bernstein and Ries had said

 and would call Boone back. Id.

       92.    Thus, as of no later than January 7, 2019, all Defendants were aware of

 Plaintiffs’ Standard Representation Agreement with Golladay and Plaintiffs’

 exclusive Endorsement and Marketing Agreement with Golladay if they were not

 aware already.

       93.    Silver called Boone back and told him that CAA wanted the

 Memorabilia Dealer Defendants to go ahead with the January 21, 2019 Signing for

 Golladay in Chicago, Illinois. Ex. 1 at 10.




                                          17
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.50  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 18 of 38 30 of 93




       94.    CAA, through Silver, told the Memorabilia Dealer Defendants to go

 ahead with the Signing notwithstanding Plaintiffs’ active contracts with Golladay,

 of which all Defendants were then aware.

       95.    CAA told Boone to go ahead with the Signing because CAA desired to

 induce or encourage Golladay to terminate his relationship with Plaintiffs and

 become the client of CAA and Todd France.

       96.    Thus, all Defendants were informed of and yet ignored Plaintiffs’

 exclusive arrangement with Golladay and did not negotiate the contract for

 Golladay’s appearance with Plaintiffs.

       97.    Rather, the Memorabilia Dealer Defendants worked with CAA on the

 January 21, 2019 Signing.

       98.    Under that arrangement, Golladay was paid to appear and was paid for

 a number of his autographs signed at the January 21, 2019 appearance.

       99.    CAA worked with the Memorabilia Dealer Defendants to arrange the

 logistics for Golladay’s travel to the January 21, 2019 Signing in Lombard, Illinois.

       100. For example, Ochs communicated with Eisenhour and Boone about a

 limousine car service to transport Golladay from the Chicago airport to the Signing.

       101. On January 18, 2019, Ochs texted Eisenhour and Boone: “Car service

 for Kenny/mom/Todd CAA $336.” Ex. 2 at BOONE-008.

       102. On information and belief, “Todd CAA” is Todd France of CAA.



                                          18
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.51  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 19 of 38 31 of 93




       103. Thus, as of January 18, 2019, the Memorabilia Dealer Defendants

 expected Todd France to personally attend the Golladay Signing.

       104. At the Signing on January 21, 2019, Golladay signed approximately

 600 items provided by the Memorabilia Dealer Defendants, which included full size

 helmets, mini helmets, footballs, jerseys and cleats. Ex. 1 at 13.

       105. On January 24, 2019, Redland Sports posted to its Facebook page an

 announcement advertising a number of sports memorabilia items, all signed by

 Golladay.

       106. Also on January 24, 2019, MVP Authentics posted to its Facebook page

 an announcement advertising autographed items for sale from its “#Massive

 #PrivateSigning” with Golladay.

       107. Also on January 24, 2019, Boone Enterprises posted to its Facebook

 page an announcement advertising autographed items for sale “from our private

 signing” with Golladay.

       108. The Memorabilia Dealer Defendants worked and coordinated with

 Defendant CAA to arrange the Signing, despite all Defendants’ full knowledge and

 awareness that France was not Golladay’s NFLPA certified contract advisor and

 CAA was not Golladay’s marketing agent.

       109. There is a strong working relationship between the Memorabilia Dealer

 Defendants on the one hand, and CAA on the other hand.



                                           19
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.52  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 20 of 38 32 of 93




       110. In fact, the Memorabilia Dealer Defendants work with CAA on a

 regular basis.

       111. The Memorabilia Dealer Defendants have coordinated numerous

 autograph signing and appearance deals for NFL player-clients of CAA and/or

 France in the past, including for star NFL players such as Alec Ogletree and Aaron

 Donald.

       112. Many of the NFL players with whom the Memorabilia Dealer

 Defendants have arranged autograph signings are clients of CAA and/or France.

       113. The NFL players with whom the Memorabilia Dealer Defendants have

 arranged autograph signings and who are also clients of CAA and/or France include

 but are not limited to Robby Anderson, Troy Fumagalli, Sam Darnold, Larry

 Ogunjobi, Denzel Ward, Darron Lee, Marquise Brown, D.K. Metcalf, A.J. Brown,

 Nasir Adderley, Alec Ogletree, and Aaron Donald.

       114. The Memorabilia Dealer Defendants advertise some of these player-

 clients of CAA and/or France as their “exclusive” athletes. For example, Defendant

 MVP Authentics has posted the following image to its Facebook page, which labels

 D.K. Metcalf, A.J. Brown, Nasir Adderley and Marquise Brown as “MVP

 Authentics Exclusive Athletes”:




                                        20
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.53  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 21 of 38 33 of 93




       115. In this instance, however, all Defendants were aware that Golladay was

 not represented by France and CAA, either under a Standard Representation

 Agreement or a marketing agreement.

       116. Further, all Defendants were aware that Golladay in fact had an

 exclusive marketing agreement with Plaintiffs.

       117. Despite this knowledge of the Endorsement and Marketing Agreement

 between Plaintiffs and Golladay, the Memorabilia Dealer Defendants negotiated the

 contract for Golladay’s January 21, 2019 appearance, and all Defendants interfered

 with Plaintiffs’ Endorsement and Marketing Agreement.

       118. Despite Ochs having been told about Plaintiffs’ contractual

 relationships with Golladay on January 6 and 7, 2019, Defendants entered into a

 contract for the Golladay Signing dated “As of January 8, 2019”.




                                         21
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.54  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 22 of 38 34 of 93




       119. The contract for the January 21, 2019 Signing is between Defendant

 Boone Enterprises and Golladay and is signed by Defendant Craig Boone.

       120. Defendant MVP Authentics issued a check to Golladay for the then-

 upcoming Signing on January 18, 2019. The check was signed by Defendant Jason

 Smith.

       121. Upon information and belief, the Memorabilia Dealer Defendants were

 also aware that CAA and France desired to represent Golladay, and that through

 negotiating a contract for Golladay’s appearance, CAA and France hoped to

 encourage and/or induce Golladay to terminate his relationship with Plaintiffs and

 become a client of CAA (under an Endorsement and Marketing Agreement) and

 France (under a Standard Representation Agreement).

       122. The Memorabilia Dealer Defendants purposefully interfered with

 Plaintiffs’ contracts with Golladay at the direction of and in coordination with CAA.

 They took these actions because they desired to please CAA so that they would

 continue to receive business from CAA, namely referrals of NFL players represented

 by CAA for whom the Memorabilia Dealer Defendants arrange signings, signings

 from which they profit.

       123. As one example, on or about January 21, 2019 (the day of the Signing)

 Silver told Boone he was upset about something concerning Golladay. In the same

 conversation, Silver told Boone that he (Silver) wanted the Memorabilia Dealer



                                          22
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.55  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 23 of 38 35 of 93




 Defendants to know that a competitor of theirs (on information and belief, Steiner

 Sports Memorabilia) had inquired about Aaron Donald, another CAA client with

 whom the Memorabilia Dealer Defendants had worked in the past. The implication

 was clear: the Memorabilia Dealer Defendants need to keep CAA happy to continue

 receiving business from CAA, including work with Aaron Donald. If not, that

 business would go to a competitor like Steiner Sports Memorabilia.

       124. On January 22, 2019, the day after Golladay’s January 21, 2019

 appearance and memorabilia Signing, Golladay called Bernstein and said he was

 going to terminate Bernstein as his NFLPA Contract Advisor.

       125. When Bernstein asked why he was being terminated, Golladay

 responded “resources.”

       126. The Signing is an example of the resources that sports agencies such as

 CAA and Clarity can provide to their NFL player-clients.

       127. Golladay did not terminate Bernstein until he was shown a

 demonstration of CAA’s resources: the January 21, 2019 autograph Signing.

       128. Shortly after midnight on January 24, 2019, Golladay sent an email to

 Bernstein to provide written confirmation of the termination of Bernstein as

 Golladay’s NFLPA Contract Advisor. Golladay’s email asked Bernstein to waive

 the provision of the SRA that states “termination of this Agreement shall be effective

 five (5) days after written notice of termination is given to the other party.”



                                           23
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.56  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 24 of 38 36 of 93




       129. The Memorabilia Dealer Defendants posted advertisements for the

 Golladay-signed items the very same day, January 24, 2019.

       130. The closeness in time between the Signing on January 21, 2019, on the

 one hand, and Golladay’s January 22, 2019 call to Bernstein and January 24, 2019

 formal termination of the SRA and Endorsement and Marketing Agreement with

 Plaintiffs, on the other hand, demonstrates that the Signing caused, in whole or in

 part, Golladay’s decision to terminate his contracts with Plaintiffs.

       131. Defendants knew that arranging the Signing for Golladay was tortious

 and wrongful, and that doing so would assist CAA and France in purposefully

 violating the regulations and standards that govern France’s profession. For

 example, the NFLPA Regulations Governing Contract Advisors expressly prohibit

 France from offering Golladay money or any other thing of value to induce or

 encourage Golladay to utilize France’s services as an NFLPA Contract Advisor. See

 Doc. 11-6 at Section 3(B)(2).3

       132. Golladay’s friend and “mentor”, Kenneth Saffold, testified in a 2019

 arbitration that he did not know whether CAA had anything to do with setting up the

 Golladay Signing. Ex. 5.




 3
  Defendants have previously entered the NFLPA Regulations Governing Contract
 Advisors into the record at Doc. 11-6.

                                           24
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.57  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 25 of 38 37 of 93




       133. Saffold testified he would find it a “red flag” and “improper” if he were

 to discover that CAA and/or France were involved. Id.

       134. Saffold testified that if he were to learn that CAA was connected to the

 Signing, and that connection was used to help sway Golladay’s decision to change

 agents and agencies, then he would have reservations about the entire relationship

 with CAA and France. Id.

       135. Saffold testified that while Golladay was considering changing agents

 in December 2018, Saffold “told Mr. Golladay to wait and see what opportunities

 might be presented to him by Jason Bernstein and his company Clarity in the run-up

 to the Super Bowl in [February] 2019” and “advised Mr. Golladay [to] wait and see

 what opportunities you have during that time period[.]” Id.

       136. The Memorabilia Dealer Defendants worked in concert with CAA to

 purposefully interfere with Clarity’s Endorsement and Marketing Agreement with

 Golladay. The Memorabilia Dealer Defendants took these actions because they

 desired to please CAA so they would continue to receive business from CAA,

 namely referrals of NFL players represented by CAA for whom Defendants arrange

 signings, signings from which Defendants profit.

       137. Just as the Memorabilia Dealer Defendants acted in concert with CAA

 to arrange and carry out autograph signings for, among others, the NFL players noted




                                         25
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.58  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 26 of 38 38 of 93




 above, they acted in concert with CAA again to arrange and carry out the January

 21, 2019 Signing for another NFL player, Golladay.

                        Plaintiffs’ Damages Because of
   Defendants’ Interference with the Endorsement and Marketing Agreement

       138. Plaintiffs secured about $144,900.25 in endorsement and marketing

 contracts for Golladay in 2017 and 2018, for an average of $72,095.13 per year.

       139. Plaintiffs received approximately $10,814.27 per year in 2017 and 2018

 in commissions under the Endorsement and Marketing Agreement.

       140. Based on this history, Plaintiffs’ damages caused by Defendants’

 tortious interference with the Endorsement and Marketing Agreement, in the form

 of lost future earnings, are at least $10,814.27 per year.

       141. The amount of Plaintiff’s annual lost future earnings caused by

 Defendants’ interference with the Endorsement and Marketing Agreement will only

 increase in future years as Golladay experiences more success in his NFL career.

                       Defendants’ Interference with the SRA

       142. In addition to Defendants’ knowledge of Clarity’s exclusive

 Endorsement and Marketing Agreement with Golladay, Defendants were also aware

 of Bernstein’s SRA with Golladay. Plaintiffs incorporate the foregoing allegations.

       143. Defendants knew or believed that France desired to represent and enter

 into a Standard Representation Agreement with Golladay.




                                           26
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.59  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 27 of 38 39 of 93




       144. Defendants, through their coordination with France and/or their actions

 taken at France’s direction about the January 21, 2019 Signing, and knowledge of

 France’s desire to represent Golladay, purposefully interfered with the SRA.

       145. The Memorabilia Dealer Defendants worked in concert with CAA to

 purposefully interfere with Bernstein’s SRA with Golladay. The Memorabilia

 Dealer Defendants took these actions because they desired to please CAA so they

 would continue to receive business from CAA, namely referrals of NFL players

 represented by CAA for whom Defendants arrange signings, signings from which

 Defendants profit.

       146. On January 22, 2019, the day after Golladay’s January 21, 2019

 appearance and memorabilia Signing, Golladay called Bernstein and said he was

 going to terminate Bernstein as his NFLPA Contract Advisor.

       147. Shortly after midnight on January 24, 2019, Golladay sent an email to

 Bernstein to provide written confirmation of the termination of Bernstein as

 Golladay’s NFLPA Contract Advisor. Golladay’s email asked Bernstein to waive

 the provision of the SRA that states “termination of this Agreement shall be effective

 five (5) days after written notice of termination is given to the other party.”

       148. Defendants posted advertisements for the Golladay-signed items the

 very same day, January 24, 2019.




                                           27
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.60  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 28 of 38 40 of 93




       149. The closeness in time between the Signing on January 21, 2019, on the

 one hand, and Golladay’s January 22, 2019 call to Bernstein and January 24, 2019

 formal termination of the SRA and Endorsement and Marketing Agreement with

 Plaintiffs, on the other hand, demonstrates that the Signing caused, in whole or in

 part, Golladay’s decision to terminate his contracts with Plaintiffs.

       150. Plaintiffs had a more than reasonable expectation the SRA and

 Endorsement and Marketing Agreement both would have continued indefinitely if

 Defendants had not interfered with those existing contracts.

       151. Bernstein and Clarity (including Clarity employee Emily Ries) had a

 very close relationship with Golladay and Golladay’s family before Defendants

 interfered with the SRA and Endorsement and Marketing Agreement.

       152. In or about August and October 2018, Golladay recommended

 Plaintiffs’ services to his former college teammate at Northern Illinois University,

 Albert Smalls. Golladay recommended that Albert Smalls use Plaintiffs as Smalls’

 NFLPA Contract Advisor and for endorsement and marketing work as well.

       153. As a further example, in January 2019, in the midst of what would turn

 out to be Defendants’ interference, Bernstein was present with Golladay at an

 offseason surgery in Detroit. Bernstein also transported Golladay to and from the

 surgery. Around this time, in addition to accompanying his then-client to his




                                           28
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.61  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 29 of 38 41 of 93




 surgery, Plaintiffs were also working to obtain a rental apartment in Florida where

 Golladay would be rehabbing from his surgery and doing his offseason training.

         154. Plaintiffs also were working to arrange Golladay’s rehabilitation from

 his January 2019 surgery.

         155. Also around this time, Plaintiffs were assisting Golladay by liaising

 with Golladay’s accountant.

         156. Also around this time, and as yet another example, at Golladay’s

 request, Plaintiffs had documents prepared in order for Golladay to create his own

 personal services entity. Bernstein brought these documents when he traveled to

 Detroit to accompany Golladay to his January surgery so that Golladay could sign

 them.

         157. Also around this time, Golladay asked Bernstein about changes or

 potential changes with both the wide receivers coach and lead contract negotiator

 for the Detroit Lions.

         158. Plaintiffs thus provided their full and loyal services to Golladay, and

 Plaintiffs had at least a reasonable expectation that the SRA and Endorsement and

 Marketing Agreement would continue throughout Golladay’s NFL career and that

 Bernstein would negotiate Golladay’s second playing contract with an NFL team at

 the end of this playing season.




                                          29
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.62  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 30 of 38 42 of 93




       159. Bernstein’s expectation that he would negotiate a second playing

 contract for Golladay is reasonable and well founded, as he has negotiated second

 (or third, fourth, or fifth) contracts and contract extensions for, among others, the

 following NFL player clients:

              a. Colin Kaepernick – one contract extension and one contract

                 renegotiation;

              b. Jason Kelce, who Bernstein has represented from 2011 to the

                 present – two contract extensions;

              c. Alejandro Villaneuva, who Bernstein has represented from 2014 to

                 the present – one free agent contract;

              d. Andre Roberts, who Bernstein has represented from 2010 to the

                 present – five free agent contracts;

              e. Virgil Green, who Bernstein has represented from 2011 to the

                 present – two free agent contracts;

              f. A.J. Klein – two free agent contracts;

              g. Beau Allen – two free agent contracts;

              h. Connor Barwin, who Bernstein represented from 2009 to the present

                 – three free agent contracts and one contract renegotiation.

              i. Devin Smith – one free agent contract;

              j. Jason Worilds – one contract extension;



                                          30
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.63  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 31 of 38 43 of 93




              k. Bishop Sankey – three free agent contracts;

              l. Dadi Nicolas – four free agent contracts;

              m. Cortez Allen – one contract extension;

              n. Jason Snelling – one free agent contract and one contract extension;

              o. Johnnie Dixon – one free agent contract;

              p. Jordan Brown – one free agent contract;

              q. Jalin Marshall – two free agent contracts;

              r. Bishop Sankey – three free agent contracts;

              s. Zach Sudfeld – one free agent contract;

              t. Darius Latham – one free agent contract;

              u. Dwayne Gratz – one free agent contract;

              v. Robert Blanton – three free agent contracts;

              w. Mickey Shuler – five free agent contracts; and

              x. Joey Haynos – one free agent contract.

     Plaintiffs’ Damages Because of Defendants’ Interference with the SRA

       160. Golladay is in the fourth year of a four-year rookie NFL playing

 contract with the Detroit Lions. Pursuant to Article 7, Section 3, K(i) of the NFL

 Collective Bargaining Agreement, Golladay is currently eligible to negotiate a

 contract or contract extension with the Detroit Lions.

       161. Golladay is now a “number one” receiver for his team. During the



                                          31
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.64  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 32 of 38 44 of 93




 2018-2019 season he had over 1,000 receiving yards and led the Lions in receptions,

 targets, and receiving yards at 25 years old. This past (2019-2020) season, Golladay

 led the entire NFL in receiving touchdowns, and was sixth in receiving yards with

 1,190. He led his team, the Detroit Lions, in receptions, targets, receiving yards,

 touchdowns, yards per game, and average yards per catch.

       162. The annual salaries for the best young number one receivers, which

 Golladay has become, are in excess of $19,450,000 per year. As of June 10, 2020,

 this was the average annual value of the contracts of the top-five wide receivers in

 the NFL (Julio Jones, $22,000,000; Amari Cooper, $20,000,000; Michael Thomas,

 $19,250,000; Odell Beckham, Jr., $18,000,000; Tyreek Hill, $18,000,000).

       163. Because this market increases every year, and because the salary cap

 increased by $10,000,000 per NFL club in 2020, to $198,200,000,4 a contract paying

 $19,450,000 per year is a conservative estimate of Golladay’s Average Per Year on

 a future contract, taking into consideration his past performance and continued

 ascension.

       164. If Golladay’s negotiations with the Lions do not result in a contract this

 season, he will be eligible for free agency at the end of the 2020-2021 season.




 4
   2020 was the seventh consecutive year in which the salary cap has risen at least
 $10,000,000 per NFL Club, and it rose $11,000,000 per Club from 2018 to 2019.

                                          32
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.65  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 33 of 38 45 of 93




       165. As further evidence of the increasing market for wide receivers every

 season, Atlanta Falcons receiver Julio Jones recently received a three-year contract

 extension worth $66,000,000, or $22,000,000 per year. This extension was entered

 into two years before Julio Jones’s current contract was set to expire.

       166. Golladay’s conservatively projected three-year contract extension

 valued at $19,450,000 per year yields a contract total of $58,350,000.

       167. If Defendants had not interfered with the SRA, Bernstein would have

 received a commission of no less than $583,500 per year (and a total of $1,750,500

 in commissions over the term of a three year playing contract) under the terms of the

 SRA because he would be entitled to 3% of the playing contract value.

       168. Plaintiffs’ lost future earnings caused by Defendants’ tortious

 interference with the SRA are at least $583,500 per year.

       169. Even if Golladay received a three-year contract extension worth only

 $5,000,000 per season—close to just a quarter of the conservative market for

 Golladay’s services—Plaintiffs’ lost earnings (in the form of lost commissions)

 would still be at least $150,000 per year, and would total at least $450,000.

       170. Defendants will prove the amount of their damages at trial.




                                          33
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.66  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 34 of 38 46 of 93




                 COUNT I – TORTIOUS INTERFERENCE WITH
                  EXISTING CONTRACTUAL RELATIONSHIPS
               (ENDORSEMENT AND MARKETING AGREEMENT)

        171. Plaintiffs incorporate by reference each of the foregoing paragraphs as

 though fully set forth herein.

        172. Plaintiffs had a valid contract with Golladay based on the December

 23, 2016 Endorsement and Marketing Agreement.

        173. The Endorsement and Marketing Agreement was formed for the benefit

 of Plaintiffs.

        174. Defendants CAA, Redland Sports, Ochs, MVP Authentics, Eisenhour,

 Smith, Boone Enterprises, and Craig Boone knew that Clarity had a valid and

 exclusive Endorsement and Marketing Agreement in place with Golladay at the time

 they arranged for, promoted, and carried out the Golladay memorabilia Signing that

 took place on January 21, 2019.

        175. Defendants knew their actions risked harm to Plaintiffs.

        176. Defendants acted in conscious disregard of the risk of harm to

 Plaintiffs.

        177. Defendants’ conduct was outrageous, intentional and malicious

 because of the Defendants’ evil motive and/or reckless indifference to Plaintiffs’

 rights under the Endorsement and Marketing Agreement.




                                         34
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.67  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 35 of 38 47 of 93




        178. The purposeful actions of Defendants, including but not limited to

 negotiating, contracting and arranging for, promoting, and carrying out the

 memorabilia Signing on January 21, 2019, interfered with performance of the

 Endorsement and Marketing Contract.

        179. Defendants were not privileged or justified in their actions.

        180. As a result of Defendants’ interference, Plaintiffs sustained and will

 sustain in the future pecuniary losses in excess of $75,000, representing their lost

 fees under the Endorsement and Marketing Agreement.

                COUNT II – TORTIOUS INTERFERENCE WITH
                 EXISTING CONTRACTUAL RELATIONSHIPS
               (STANDARD REPRESENTATION AGREEMENT)

        181. Plaintiffs incorporate by reference each of the foregoing paragraphs as

 though fully set forth herein.

        182. Plaintiffs had a valid contract with Golladay based on the December

 23, 2016 Standard Representation Agreement.

        183. The Standard Representation Agreement was formed for the benefit of

 Plaintiffs.

        184. Defendants CAA, Redland Sports, Ochs, MVP Authentics, Eisenhour,

 Smith, Boone Enterprises, and Craig Boone knew that Bernstein had a valid

 Standard Representation Agreement in place with Golladay at the time they arranged




                                          35
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.68  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 36 of 38 48 of 93




 for, promoted, and carried out the Golladay memorabilia Signing that took place on

 January 21, 2019.

        185. Defendants knew their actions risked harm to Plaintiffs.

        186. Defendants acted in conscious disregard of the risk of harm to

 Plaintiffs.

        187. Defendants’ conduct was outrageous, intentional and malicious

 because of the Defendants’ evil motive and/or reckless indifference to Plaintiffs’

 rights under the Standard Representation Agreement.

        188. The purposeful actions of Defendants, including but not limited to

 negotiating, contracting and arranging for, promoting, and carrying out the

 memorabilia Signing on January 21, 2019, interfered with performance of the

 Standard Representation Agreement.

        189. Defendants were not privileged or justified in their actions.

        190. As a result of Defendants’ interference, Plaintiffs sustained and will

 sustain in the future pecuniary losses in excess of $75,000, representing their lost

 fees under the SRA.

        WHEREFORE, Plaintiffs Clarity Sports International LLC and Jason

 Bernstein respectfully request that judgment be entered in their favor and against

 Defendants, individually and jointly, as follows:




                                          36
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.69  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 37 of 38 49 of 93




       (a)    For damages in an amount of at least $1,782,942.81 in lost future

 commissions caused by Defendants’ tortious interference with Plaintiffs’ SRA and

 Endorsement and Marketing Agreement with Golladay;

       (b)    For punitive damages to punish Defendants’ outrageous conduct, evil

 motive, and reckless indifference to Plaintiffs’ contractual rights; and

       (c)    For such other and further relief as this Court deems just and proper.



        Dated: July 17, 2020                Respectfully submitted,

                                            DOWD BENNETT LLP

                                            By: /s/ John D. Comerford
                                               John D. Comerford #60164MO
                                               James B. Martin #70219MO
                                               7733 Forsyth Blvd., Suite 1900
                                               St. Louis, Missouri 63105
                                               (314) 889-7300 (phone)
                                               (314) 863-2111 (facsimile)
                                               jcomerford@dowdbennett.com
                                               jbmartin@dowdbennett.com

                                            BUZGON DAVIS LAW OFFICES

                                                Scott L. Grenoble
                                                Attorney I.D. #72808
                                                525 South Eighth Street
                                                Post Office Box 49
                                                Lebanon, PA 17042-0049
                                                (717) 274-1421
                                                Fax: (717) 274-1752
                                                E-mail: sgrenoble@buzgondavis.com

                                            Attorneys for Plaintiffs

                                           37
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document  120PageID.70  Filed 12/08/20
                                             Filed 07/17/20          Page
                                                             Page 38 of 38 50 of 93




                          CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020 the foregoing was filed electronically
  with the Clerk of the Court to be served by operation of the Court’s electronic
  filing system.
                                            /s/ John D. Comerford




                                          38
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.71
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 1 Page
                                                                       of 18 51 of 93




                             Exhibit 1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.72
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 2 Page
                                                                       of 18 52 of 93



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 ________________________________________
 CLARITY SPORTS INTERNATIONAL LLC         :
 and JASON BERNSTEIN,                     :
                                          :
                         Plaintiffs,      :
                                          :
         v.                               : No. 1:19-CV-00305 (YK)
                                          :
 REDLAND SPORTS, GERRY OCHS, MVP          :
 AUTHENTICS, LLC, DARYL EISENHOUR,        :
 JASON SMITH, BOONE ENTERPRISES, INC. :
 d/b/a BOONE ENTERPRISES AUTHENTIC        :
 AUTOGRAPHS and CRAIG BOONE,              :
                                          :
                         Defendants.      :

        CRAIG BOONE’S AND BOONE ENTERPRISES, INC.’S SUPPLEMENTAL
         RESPONSES TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES

         Defendants Craig Boone (“Boone”) and Boone Enterprises, Inc. (“Boone Enterprises”)

 provide these Supplemental Responses to Plaintiffs’ First Set of Interrogatories (collectively, the

 “Supplemental Reponses” and each a “Supplemental Response”), pursuant to the Court’s written

 and oral Orders respecting discovery responses.

                         Introduction And Statement As To Objections

         Pursuant to the Court’s directives, the Supplemental Reponses are provided without

 objection; provided, however, that nothing herein concedes or admits that the Interrogatories or

 Supplemental Reponses are in any way relevant or admissible at the trial of this action or

 otherwise, and all such objections are expressly preserved.

         By way of example but not limitation, Kenny Golladay (the “Player”), made his decision

 to terminate Jason Bernstein (“Bernstein”) as his registered contract advisor and Clarity Sports

 International LLC (“Clarity Sports”) as his marketing representative in December 2018,

 specifically, on or about December 5, 2018. At the same time, the Player decided to hire Todd


                                                 -1-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.73
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 3 Page
                                                                       of 18 53 of 93



 France (“France”) of a competing agency, CAA Sports, LLC (“CAA”). Consequently, any

 Interrogatories and related Supplemental Responses regarding the small autograph signing the

 Player attended on January 21, 2019 (the “Signing Event”) are not relevant and are, thus,

 inadmissible pursuant to F.R.E. 401 and 402. To be clear, Bernstein and Clarity Sports have

 accused the defendants in this action of tortiously interfering with two contracts among them and

 the Player (specifically, an NFLPA Standard Representation Agreement, the “SRA,” and an

 Endorsement and Marketing Agreement, the “EMA”) merely by participating in the Signing

 Event; the Signing Event took place weeks after the Player had made his decision to terminate

 Bernstein and Clarity Sports and hire France and CAA; and the Signing Event had nothing to do

 with the Player’s decision to terminate the SRA and EMA.

          In summary, that the Signing Event was organized and took place cannot form the basis of

 a tortious interference with contract claim against the defendants; nor can it form the basis of a

 cause of action by Bernstein or Clarity Sports by any party. The Signing Event is, in fact, a non-

 event.

                          Specific Supplemental Responses to Interrogatories

          1.        Identify each and every person who participated in any manner in the preparation of

 the responses to these interrogatories.

 Response No. 1:           Craig Boone.

          For each person so identified:

                    a. Describe the nature of their involvement;

 Response No. 2:           Craig Boone supplied the factual information set forth herein.

                    and




                                                   -2-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.74
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 4 Page
                                                                       of 18 54 of 93



                    b. Identify which specific interrogatory answer or answers such person participated

                       in any manner preparing response thereto.

 Response No. 3:           Craig Boone answered all of the Interrogatories on behalf of himself (as a named

 defendant) and on behalf of Boone Enterprises.

         2.         Identify each and every person with knowledge of the facts alleged in the Second

 Amended Complaint, including:

                    a. Each person’s last known address;

                    b. Each person’s employer; and

                    c. Each person’s job title.

 Response No. 4:           The following individuals are believed to have such knowledge:

                    A. Jason Bernstein, Member, Clarity Sports (9412 Crimson Leaf Terrace,
                       Potomac, MD 20854)

                    B. Emily Ries, Marketing Director of Clarity Sports (c/o 9412 Crimson Leaf
                       Terrace, Potomac, MD 20854)

                    C. Jason Smith, Principal of MVP Authentics, LLC (11 West 2nd Street,
                       Hummelstown, PA 17036)

                    D. Daryl Eisenhour, Principal of MVP Authentics, LLC (11 West 2nd Street,
                       Hummelstown, PA 17036)

                    E. Craig Boone, Owner of Boone Enterprises, Inc. (142 Route 213, Pompton
                       Plains, NJ 07444)

                    F. Gerry Ochs, Owner of Redland Sports (562 Magaro Road, Enola, PA 17025)

                    G. Kenny Golladay, NFL football player employed by the Detroit Lions, c/o Lions
                       Facility, 222 Republic Drive, Allen Park, Michigan, 48101 (personal address
                       unknown)

                    H. Stacy Wright-Whitaker, employer unknown (on information and belief, 8621 S.
                       Euclid Avenue, Chicago, Illinois, 60617)

                    I. Kenneth Saffold, employer unknown (on information and belief, Columbia
                       County, Georgia)


                                                   -3-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.75
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 5 Page
                                                                       of 18 55 of 93




                    J. Jake Silver, CAA marketing employee, address unknown.

          3.        Identify each current or former employee, agent, or representative of Defendant MVP

 Authentics, LLC.

 Response No. 5:           Upon information and belief, Jason Smith and Daryl Eisenhour are current

 employees, agents or representatives of MVP Authentics. The identities of any former employees, agents

 or representatives is unknown.

                    For each person identified, state:

                    a. Each person’s last known address; and

 Response No.6:            See Supplemental Response No. 4, above.

                    b. Each person’s job title.

 Response No.7:            See Supplement Response No. 4, above. .

          4.        Identify each person with whom you have had any communication about the events

 described in the Second Amended Complaint.

 Response No.8:            With respect to discussing the Second Amended Complaint after this lawsuit was

 filed, Jason Smith, Daryl Eisenhour and Gerry Ochs (and my attorneys, which communications are subject

 to attorney-client privilege, which is not being waived). If this Interrogatory is construed as requesting

 communications about the Signing Event prior to the filing of the lawsuit, Jason Smith, Daryl Eisenhour

 and Gerry Ochs.

                    For each person identified, state:

                    a.   Each person’s last known address;

 Response No. 9:         For Jason Smith, Daryl Eisenhour and Gerry Ochs, see Supplemental Response No 4,

 above.

                         and


                                                   -4-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.76
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 6 Page
                                                                       of 18 56 of 93



                    b.   Each person’s job title.

 Response No. 10: For Jason Smith, Daryl Eisenhour and Gerry Ochs, see Supplemental Response No.

 5, above.

         5.         Identify each person with whom you have had any communication about Golladay.

 For each person identified, state:

                    a.   Each person’s last known address; and

                    b.   Each person’s job title.

 Response No. 11: Jason Smith, Daryl Eisenhour, Gerry Ochs and Jake Silver (and my attorneys, which

 communications are subject to attorney-client privilege, which is not being waived). With respect to the

 job titles and last known addresses of these individuals, see Supplemental Responses Nos. 4 and 9, above.

         6.         Have you had or participated in any communication with Golladay?

 Response No. 12:              No.

                    If so:

                    a.   Identify the date of each communication;

 Response No. 13:              Not applicable.

                    b.   Identify the persons participating in each communication, including:

 Response No. 14:              Not applicable.

                              i.   Identify each person who communicated in any way;

 Response No. 15:              Not applicable. .

                             ii.   Identify each person who was present for or witnessed such communication;

 Response No. 16:              Not applicable.

                         iii.      Identify the intended recipient of each communication;

 Response No. 17:              Not applicable.



                                                       -5-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.77
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 7 Page
                                                                       of 18 57 of 93



                    and

                          iv.      Identify each person who was a copied recipient, or a cc or bcc recipient, of

                                   each communication.

 Response No. 18:               Not applicable.

                    c. State verbatim the content of each communication or, if in written form, attach

                          such communication in lieu of stating its content verbatim;

 Response No. 19:               Not applicable.

                    and

                    d. Identify and describe in detail each and every document mentioning or related to

                          each communication identified in this Interrogatory,

 Response No. 20:               Not applicable.

                    including:

                           i.      Identify each document summarizing each such communication, including

                                   any notes about, recapitulation, abstract, brief, compendium, restatement,

                                   digest, inventory, report, review, or synopsis;

 Response No. 21:               Not applicable.

                          ii.      State the verbatim content of each document or attach such document in

                                   lieu of stating its content verbatim.

 Response No. 22:               Not applicable. .

         7.         Have you had or participated in any communication with France within the last six

 months?




                                                        -6-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.78
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 8 Page
                                                                       of 18 58 of 93



 Response No. 23:              No.       Responding defendants (Boone and Boone Enterprises) have never

 communicated with France, at any time. As a matter of fact, the first time responding defendants ever

 heard of France was after they learned of this lawsuit, and saw France’s name referenced.

                    If so:

                    a.   Identify the date of each communication;

 Response No. 24:              Not applicable.

                    b.   Identify the persons participating in each communication,

 Response No. 25:              Not applicable.

                              i.     Identify each person who communicated in any way;

 Response No. 26:                  Not applicable.

                             ii.     Identify each person who was present for or witnessed such communication;

 Response No. 27:              Not applicable.

                         iii.        Identify the intended recipient of each communication; and

 Response No. 28:              Not applicable.

                         iv.         Identify each person who was a copied recipient, or a cc or bcc recipient, of

                                     each communication

 Response No 29:                   Not applicable.

                     c. State verbatim the content of each communication or, if in written form, attach

                         such communication in lieu of stating its content verbatim; and

 Response No. 30:                  Not applicable.

                     d. Identify and describe in detail each and every document mentioning or related to

                         each communication identified in this Interrogatory, including:




                                                          -7-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.79
                                        120-1          Filed 12/08/20
                                               Filed 07/17/20   Page 9 Page
                                                                       of 18 59 of 93



                          i.         Identify each document summarizing each such communication, including

                                     any notes about, recapitulation, abstract, brief, compendium, restatement,

                                     digest, inventory, report, review, or synopsis;

 Response No. 31:                  Not applicable.

                         ii.         State the verbatim content of each document or attach such document in

                                     lieu of stating its content verbatim.

 Response No. 32:              Not applicable.

         8.         Have you had any communications with any employee, agent, or representative of

 CAA, or any individual associated with CAA or negotiating on CAA’s behalf?

                    If so:

                    a.   Identify the date of each communication;

                    b.   Identify the persons participating in each communication, including:

                              i.     Identify each person who communicated in any way;

                             ii.     Identify each person who was present for or witnessed such communication;

                         iii.        Identify the intended recipient of each communication; and

                         iv.         Identify each person who was a copied recipient, or a cc or bcc recipient, of

                                     each communication

                     c. State verbatim the content of each communication or, if in written form, attach

                         such communication in lieu of stating its content verbatim; and

                     d. Identify and describe in detail each and every document mentioning or related to

                         each communication identified in this Interrogatory, including:




                                                          -8-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.80
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 10Page
                                                                     of 1860 of 93



                      i.     Identify each document summarizing each such communication, including

                             any notes about, recapitulation, abstract, brief, compendium, restatement,

                             digest, inventory, report, review, or synopsis;

                     ii.     State the verbatim content of each document or attach such document in

                             lieu of stating its content verbatim.

 Response No 33:           This supplemental response is set forth in answer to Interrogatory No. 8 and all

 subparts thereof. For football athlete signings, responding defendants (Boone and Boone Enterprises)

 deal with approximately 7-10 entities on a regular basis, of which CAA is one. Sometimes these entities

 reach out to us and ask us if we are interested in organizing marketing events, and sometimes we reach

 out to them and/or individual athletes to request if we can do such events. Moreover, this is a fairly

 standard practice in the industry. Jake Silver is the person we have historically dealt with at CAA. Near

 the Christmas holidays in late December 2018, I had a telephone conversation with Jake Silver regarding

 such marketing events (such calls between us and various other parties are not unusual, but occur

 frequently in our ordinary course of business). The telephone conversation was not specific to Mr.

 Golladay, nor was Mr. Golladay the reason for the telephone conversation. Rather, while discussing the

 possibility of various signing events, Jake Silver mentioned that Mr. Golladay, a player for the Detroit

 Lions, might be interested in doing an autograph signing event, and asked us if we were interested. At no

 point during this conversation did Mr. Silver insist that we participate in this signing, nor was there ever

 any mention of Todd France, Jason Bernstein or Clarity Sports during this call. Rather, Mr. Silver

 mentioned that any such autograph signing would need to take place in or near Mr. Golladay’s hometown

 of Chicago, Illinois and, to the extent there was interest on our part, it would need to occur toward the

 end of January when Mr. Golladay would be visiting his mother in Chicago, Illinois. I provided Jake

 Silver potential dates in January 2019 that we would be available, and was told that January 21, 2019



                                                   -9-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.81
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 11Page
                                                                     of 1861 of 93



 would be the best date for Mr. Golladay (it is my understanding that this date had something to do with

 Mr. Golladay’s scheduled flight into Chicago that day). Ultimately, we and Mr. Golladay signed a

 contract and there was nothing unusual about this. The only unusual thing regarding this signing is that,

 prior to the event, I received a call or calls from Gerry Ochs where he told me that an “Emily Ries” and

 “Jason Bernstein” had contacted him. According to Gerry Ochs, Emily Ries had called him and initially

 posed as a memorabilia dealer who was interested in receiving some signed merchandise from the

 upcoming Kenny Golladay signing. After Gerry Ochs confirmed for Ms. Ries that the signing was

 scheduled to take place, and he inquired what items she was interested in, at which point she told him that

 she was not a memorabilia dealer but, instead, Mr. Golladay’s exclusive marketing representative, and

 that he should not proceed forward with the signing. At no point in time did Ms. Ries provide any of us

 with a copy of any contracts to substantiate the assertions she made to Gerry Ochs after recanting her

 prior statements to him about being a bona-fide memorabilia dealer. Gerry Ochs also told me that he

 had received similar communications from Jason Bernstein. I myself have never communicated with

 either Emily Ries or Jason Bernstein and, until the calls from Gerry Ochs, had no idea who they were. At

 the time, we were skeptical of the calls, because Gerry Ochs told us that Emily Ries had lied to him in his

 initial communication with her, and also because neither Emily Ries nor Jason Bernstein sent us any

 documents showing that they had any relationship with Mr. Golladay. Upon learning of this, I called Jake

 Silver about it; he told me he would check into it and call me back; he called me back and said that we

 could go ahead with the autograph event in Chicago, Illinois. For the avoidance of any doubt, at no point

 during these conversations did Mr. Silver insist that we pursue this signing with Mr. Golladay at the

 direction of CAA, or in order to maintain CAA as contact in the industry, or to curry favor with CAA as it

 pertained to other business opportunities involving other players with whom we have done work.

 Moreover, and as noted above, there was never any mention of Todd France during these conversations,



                                                -10-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.82
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 12Page
                                                                     of 1862 of 93



 nor any request (as Mr. Bernstein falsely alleges in this lawsuit) that we participate in this signing for the

 direct, or indirect, purpose of encouraging, persuading or influencing Mr. Golladay to fire Bernstein or

 Clarity Sports (again, whose names I had never even heard of before) and, instead, hire Mr. France or

 CAA. As such, and having heard nothing further from either Emily Ries or Jason Bernstein, we proceeded

 forward with the signing on January 21, 2019 in Chicago, Illinois.

         9.         Describe how, and the circumstances under which, you first came into contact with

 Golladay, and all communications you had relating to your initial contact with Golladay, including

 communications with any persons other than Golladay.

 Response No 34:          Responding defendants (Boone and Boone Enterprises) never came into contact

 with Mr. Golladay. For the answer to the remainder of this Interrogatory, see Response No. 33, above.

         10.        Describe all communications you had with France or any other employee, agent, or

 representative of CAA, about arranging, contracting for, setting up, or otherwise related to the

 January 21, 2019 autograph signing and appearance by Golladay in Lombard, Illinois that is

 referenced in the Second Amended Complaint.

 Response No. 35:            Responding defendants (Boone and Boone Enterprises) never had any

 communications with France. For the answer to the remainder of this Interrogatory, see Response No.

 33, above.

         11.        Describe all communications you had with France or any other employee, agent, or

 representative of CAA, about Golladay, including but not limited to communications about

 arranging for, contracting for, setting up, or otherwise related to any public appearance or

 autograph signing by Golladay.




                                                 -11-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.83
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 13Page
                                                                     of 1863 of 93



 Response No. 36:         Responding defendants (Boone and Boone Enterprises) never had any

 communications with France. For the answer to the remainder of this Interrogatory, see Response No.

 33, above.

         12.        Describe all communications you had with France or any other employee, agent, or

 representative of CAA, about selling, marketing, advertising, or otherwise disposing of the items

 signed by Golladay at the January 21, 2019 autograph signing in Lombard, Illinois that is referenced

 in the Second Amended Complaint.

 Response No. 37:         Responding defendants (Boone and        Boone Enterprises) never had any

 communications with France. For the answer to the remainder of this Interrogatory, see Response No.

 33, above.

         13.        Describe all communications you had with France or any other employee, agent, or

 representative of CAA about Plaintiff Jason Bernstein and/or Clarity Sports International LLC.

 Response No. 38:         Responding defendants (Boone and Boone enterprises) never had any

 communications with France. For the answer to the remainder of this Interrogatory, see Response No.

 33, above.

         14.        Identify your business partners, partner agencies, and other sports memorabilia or

 related companies with whom you have worked on professional athlete player appearances or

 autograph signings within the last six months. For each person, entity, or company identified, state

 your business relationship with same.

 Response No. 39:         There is no formal relationship between Boone Enterprises, MVP Authentics and

 Gerry Ochs of Redland Sports. We work with MVP Sports and Gerry Ochs of Redland Sports in connection

 with memorabilia signing events. We also inform other memorabilia dealers about signing events to see

 whether they want to pre-order signed memorabilia. The reason for this is simple. Many athletes will not



                                                -12-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.84
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 14Page
                                                                     of 1864 of 93



 show up at an event unless they are paid a certain amount of money. The athlete’s compensation for

 showing up is typically based on how many items they will sign. The memorabilia dealer responsible for

 the signing must purchase the items to be signed and transport them (or have them shipped to) the signing

 event. This involves an initial upfront cost. Sometimes it is necessary to involve more than one, or even

 several, memorabilia dealers, to purchase enough items to support the compensation to be paid to the

 athlete. Also, this mitigates loss if the memorabilia items, once signed, cannot be sold, because we would

 not have incurred the entire cost of the items ourselves. With respect to Mr. Golladay, it is believed that

 he signed approximately 600 items that were so pre-purchased, which included full size helmets, mini-

 helmets, footballs, jerseys and cleats (I am not sure if there were any photographs signed). These expenses

 were shared between Boone Enterprises, MVP Authentics and Gerry Ochs of Redland Sports. On

 information and belief, Gerry Ochs physically traveled to the signing event with the unsigned items;

 handed Mr. Golladay a check after Mr. Golladay signed the memorabilia (which represented his

 compensation); told Mr. Golladay what and where to sign; and then returned with the signed items. To

 the extent the items were not already pre-sold to other memorabilia dealers, Boone Enterprises, MVP

 Authentics and Gerry Ochs of Redland Sports sold the items over the internet during the next several

 months. It is believed that all the items signed by Mr. Golladay at the event have been sold as of this time.

         15.        Describe your relationship with CAA, including but not limited to the number of

 professional athlete player appearances and autographs signing for which you have entered into a

 contract with a player represented by CAA, and identify the CAA employee(s), agent(s), or

 representative(s) with whom you negotiated each contract.

 Response No. 40:         See Response No. 33, above. By way of further answer, CAA is only one of 7-10

 entities with whom we interact to arrange signings for football players, and these particular entities only

 represent a small fraction of the hundreds of market participants with whom we interact in the industry



                                                 -13-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.85
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 15Page
                                                                     of 1865 of 93



 to participate in memorabilia signings in general. Finally, we are not bound by any restrictions that

 would limit our ability to freely work with any such market participants. Responding defendants (Boone

 and Boone Enterprises) do not know the number of signing events they have done with players represented

 by CAA, nor do they keep track of such information for any particular agency.

         16.        State the amount of your income, revenue, commission(s), payments or other earnings

 from the sale of items and/or memorabilia signed by Golladay.

 Response No. 41:         See Response No. 39, above. By way of further answer, the exact amount is

 unknown. Again, the profits earned from any signing event are not large. Boone Enterprises’ inventory

 of signed memorabilia typically turns over quite quickly, and we do not track sales by any individual

 athlete. Since our business is much broader than just football players (we also deal with signings for

 movie stars, recording artists, baseball players, basketball players, hockey players, etc.), we do not

 account for revenue, income, commissions or earnings and profits based on any one particular signing;

 instead, we focus on overall sales across all industries.




                                                 -14-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.86
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 16Page
                                                                     of 1866 of 93



         17.        Identify any payments you have received from CAA and/or CAA Sports LLC, or

 CAA and/or CAA Sports LLC employees, agents, or representatives within the last eighteen

 months.

 Response No. 42: None. Further, this Interrogatory misunderstands how the memorabilia industry works.

 There would be no reason for CAA or any of its employees, agents or representatives to make any such

 payment to us in connection with any autograph signing event and, certainly, no such payments were

 received in connection with Mr. Golladay’s January 21, 2019 autograph signing event.



                                                     KLEHR HARRISON
                                                     HARVEY BRANZBURG LLP
 Dated: June 1, 2020                        By:      /s/ Michael A. Iaconelli
                                                     Michael A. Iaconelli (Pa. I.D. No. 77340)
                                                     William J. Clements (Pa. I.D. No. 86348)
                                                     Monica Clarke Platt (Pa. I.D. No. 311445)
                                                     1835 Market Street, 14th Floor
                                                     Philadelphia, PA 19103
                                                     ph (215) 569-2700
                                                     fax (215) 568-6603
                                                     miaconelli@klehr.com
                                                     wclements@klehr.com
                                                     mplatt@klehr.com

                                                     Attorneys for Defendants,
                                                     MVP Authentics, LLC, Daryl Eisenhour,
                                                     Jason Smith, Boone Enterprises, Inc. d/b/a
                                                     Boone Enterprises Authentic Autographs
                                                     and Craig Boone




                                              -15-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.87
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 17Page
                                                                     of 1867 of 93




                                              VERIFICATION

              I, Craig Boone, state that I have read Plaintiffs' First Set of Interrogatories directed to

     Boone Enterprises, Inc. and Craig Boone dated January 31, 2020 and, on behalf of Boone

     Enterprises, Inc. and me, I hereby verify that the foregoing supplemental answers to those

     interrogatories are true to the best of my knowledge, information, and belief. I declare under

     penalty of perjury that the foregoing is true and correct.


     Date: June 1, 2020




                                                      -16-
     PHIL ! 8935&15v. I
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.88
                                      120-1          Filed 12/08/20
                                             Filed 07/17/20  Page 18Page
                                                                     of 1868 of 93



                                   CERTIFICATE OF SERVICE

         I, Monica Clarke Platt, hereby certify that on this 1 st day of June , 2020, I served a true and

 correct copy of the foregoing Responses and Objections to First Set of Interrogatories addressed

 to Craig Boone and Boone Enterprises, Inc. dated January 31, 2020 by Electronic Mail to the

 following:

                                      Scott L. Grenoble, Esquire
                                     BUZGON DAVIS LAW OFFICES
                                       525 South Eighth Street
                                             P.O. Box 49
                                      Lebanon, PA 17042-0049

                                                   and

                                         John D. Comerford
                                          James B. Martin
                                        DOWD BENNETT LLP
                                    7733 Forsyth Blvd., Suite 1900
                                        St. Louis, MO 63105

                                        Attorneys for Plaintiffs,
                        Clarity Sports International LLC and Jason Bernstein

                                                   and

                                           Iles Cooper
                                         J.T. Herber III
                               WILLIAMSON FRIEDBERG & JONES, LLC
                                       10 Westwood Road
                                      Pottsville, PA 17901

                                     Attorneys for Defendants,
                                   Redland Sports and Gerry Ochs


 Dated: June 1, 2020                             By:     /s/ Michael A. Iaconelli
                                                         Michael A. Iaconelli




                                                  -17-
 PHIL1 8935815v.1
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.89
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 1 Page
                                                                       of 11 69 of 93




                             Exhibit 2
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.90
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 2 Page
                                                                       of 11 70 of 93




                                      1/6/19 5:11 PM


             Phil walls is only common contact
             on Facebook


                                                 Who is phil walls       t
        i    Baltimore guy.


        i    You know if you see him


                  I will look him up ... sounds like your
                  guy does he have your numbee


             Yes. But I don't think that's where
             it came from


        i    She tried to call me again


                  He is LLC sports marketing ... I
                            I     I    •   I"




         +        ype a message ...
                                                                        BOONE-007
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.91
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 3 Page
                                                                       of 11 71 of 93




        i    Baltimore guy.


        i    You know if you see him


                  I will look him up ...sounds like your
                  guy does he have your numbee


             Yes. But I don't think that's where
             it came from


        i    She tried to call me again


                  He is LLC sports marketing ... I
                  remember him from csa


                  Really in guess she is not going to
                  let it go ... maybe phil had the signing


                  LGC sports marketing .... did you
                  pick him off


         +      Type a message ...

                                                                        BOONE-006
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.92
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 4 Page
                                                                       of 11 72 of 93




                  Really in guess she is not going to
                  let it go ... maybe phil had the signing


                  LGC sports marketing .... did you
                  pick him off


        i     I doubt that


        i?
                                                      Piss him off       t
        i     No. I talk to him a lot.

                                  1/6/19 5:30 PM



        i     No answer


                  We will see what we get from
                  Jake tomorrow
          •

         +        ype a message ...

                                                                        BOONE-005
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.93
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 5 Page
                                                                       of 11 73 of 93




                  We will see what we get from
                  Jake tomorrow


        i    Maybe nothing


                  Hope it is nothing ... if she has called
                  you again I think she is going to
                  keep calling


        i    I'm gonna call her tomorrow


                             What are you going to tell her              t
             That I am buying from another
             company. And ask who they sold
             a signing to


                  That works she has no idea that
                  we are running it


        i    Correct



         +        ype a message ...

                                                                        BOONE-004
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.94
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 6 Page
                                                                       of 11 74 of 93




                                  1 /11 /19 6:38 PM


                  He is trying to sign via phone
                  and said he will sign and print                  6:33P
                  at his moms this weekend
                  worse case scenario but he's
                  100% confirmed


                  Just got from Jake about                         6:38 PM
                  kenny

             Daryl - MVP Framing

                                                                   6:39 PM




             Gerry - Signings
                                                                   6:39 p
             Good deal

             Daryl - MVP Framing

             Hes knows he cant sign from
             his phone on 21st right??


         +      Type a Group Message ...

                                                                        BOONE-010
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.95
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 7 Page
                                                                       of 11 75 of 93




                                Flight2686

                                Depart                Arrive

                                6:34 AM               9:15 AM
                                New Orleans           Chicago

                                Gate     Term.        Gate      Term.   Bag


                                                      ORD map


                                Passengers                                Seats


                                Kenneth Golladay                              6A

                                Araina Lee                                    68


                                Aircraft type
                                Boeing 737-800 Passenger




                               Kenny flight booked

                                 1/17 /19 11 :30 AM



                  Kenny prefers to just go straight to
                  signing but if there can be water .
                  and snacks there that would
                  be amazing


         +      Type a message ...
                                                                                   BOONE-003
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.96
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 8 Page
                                                                       of 11 76 of 93




                                  1/18/19 8:41 AM


             Gerry - Signings                                     8:41    M
             Car service for Kenny/mom/
             Todd CAA $336


                   Ok..can you send me the
                   car service info so I can
                   send to jake

             Gerry - Signings

             ???


             Gerry - Signings

             They need the airline. Flight                        S:~AM
             #. And need to call Simon
             when they land


                   Ok ...did you give them the
                   flight info and what is Simon
                   number


         +      Type a Group Message ...

                                                                         BOONE-008
Case 2:20-mc-51484-GCS-RSW
        Case 1:19-cv-00305-YK ECF No. 1-2,
                              Document     PageID.97
                                        120-2          Filed 12/08/20
                                               Filed 07/17/20   Page 9 Page
                                                                       of 11 77 of 93




             Gerry - Signings

             Only flight#. What airline?

             Gerry - Signings

              (;-;;;) Simon                                       8:46AM
              ~ Limo Driver
                                 8478461633

                                            1/18/19 9:42 AM


                  American airlines ... he wants
                  to know if he will be inside
                  waiting for him

                                            1/18/19 2:32 PM


             Daryl - MVP Framing                                  2:32
             Updated list of CAA draft
             picks?


                  I asked him for it yetserday
                  _ .... :11 ..... - : .... :--_...._:.a.




         +      Type a Group Message ...

                                                                         BOONE-009
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.98
                                      120-2          Filed 12/08/20
                                             Filed 07/17/20  Page 10Page
                                                                     of 1178 of 93




                 signing but if there can be waters
                 and snacks there that would
                 be amazing




                                1/18/19 6:16 PM


                            How is the weather out there               t
                                1/18/19 7:29 PM



        i   Good now

                                1/19/19 5:06 PM


            Please remind the client to call
            once he lands and I will direct
            him to door 30 for the pickup and
            vehicle number.

            From Simon limo guy

                                1/20/19 7:39 PM



         +      Type a message ...

                                                                     BOONE-002
Case 2:20-mc-51484-GCS-RSW   ECF No. 1-2,
       Case 1:19-cv-00305-YK Document     PageID.99
                                      120-2          Filed 12/08/20
                                             Filed 07/17/20  Page 11Page
                                                                     of 1179 of 93




                 Kenny's flight right now say
                 arriving at 930


        i   Call you in a few

                                1 /21 /19 9:45 AM


        i   Everything god with Jake?


                 Yeah he is upset about kenny.. also
                 wanted us to know Steiner hit him
                 up for aaron

                                1/21/1910:05 AM


                 Jake is waiting for kenny to
                 send it to him


        i   Can I call Jake?


                                           Of course yo


         +      Type a message ...

                                                                     BOONE-001
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-3
                                Document    PageID.100   Filed 12/08/20
                                                 Filed 07/17/20   Page 1 Page
                                                                         of 2 80 of 93




                             Exhibit 3
 Case 2:20-mc-51484-GCS-RSW
          Case 1:19-cv-00305-YK ECF No. 1-2,120-3
                                 Document    PageID.101   Filed 12/08/20
                                                  Filed 07/17/20   Page 2 Page
                                                                          of 2 81 of 93




   From: Jason Bernstein
   Sent: Monday, January 7, 2019 9:54 AM
   To: 'gman52770@yahoo.com' <gman52770@yahoo.com>
   Subject: Kenny Golladay

   Gary:

   This is Jason Bernstein – Kenny Golladay’s NFLPA-licensed agent. Emily Ries (our marketing director)
   mentioned she spoke with you yesterday regarding Kenny, and passed along your contact. Please give
   me a call at your earliest convenience. We came across your social media post regarding a private
   signing with Kenny, which Kenny mentioned (yesterday) he is unaware of. As Emily mentioned to you
   yesterday, we have an exclusive marketing agreement in place with Kenny, which includes handling all
   signings. Thus, we would request that you remove the post immediately, and please give me a call at
   301-257-0126 when you get a chance. I will send you a text message as well to ensure you receive this
   message.

   Thank you,

   Jason Bernstein

   ------




   Jason Bernstein | Member
   M: 301.257.0126 | F: 240.238.9444
   jason@clarityfootball.com | www.clarityfootball.com




CONFIDENTIAL                                                                                 Clarity_00060
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-4
                                Document    PageID.102   Filed 12/08/20
                                                 Filed 07/17/20   Page 1 Page
                                                                         of 2 82 of 93




                             Exhibit 4
 Case 2:20-mc-51484-GCS-RSW
          Case 1:19-cv-00305-YK ECF No. 1-2,120-4
                                 Document    PageID.103   Filed 12/08/20
                                                  Filed 07/17/20   Page 2 Page
                                                                          of 2 83 of 93




    <•
                             Gary >




   D Contacts   ..11 ~   i2:so PM     41 32%


    <•
                          Gary >




                                       Delivered




CONFIDENTIAL                                                               Clarity_00061
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.104   Filed 12/08/20
                                                 Filed 07/17/20   Page 1 Page
                                                                         of 8 84 of 93




                             Exhibit 5
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.105   Filed 12/08/20
                                                 Filed 07/17/20   Page 2 Page
                                                                         of 8 85 of 93




                             ,QWKH0DWWHURI

                                   %HUQVWHLQ
                                      Y
                                    )UDQFH

                    $UELWUDWRU+HDULQJ'D\
                        &21),'(17,$/

                            1RYHPEHU
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.106   Filed 12/08/20
                                                 Filed 07/17/20   Page 3 Page
                                                                         of 8 86 of 93

                                                                                                   1
                                    Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                          11/19/2019


          1                   BEFORE ROGER P. KAPLAN, ARBITRATOR

          2

          3    -----------------------------------:

          4    In the Matter of Arbitration                             :

          5    Between:                                                 :

          6    JASON BERNSTEIN,                                         :

          7                      Grievant,                              : Case No.

          8    vs.                                                      : NFLPA 19-CA-4

          9    TODD FRANCE,                                             :

         10                      Respondent.                            :

         11    -----------------------------------:

         12                                                         Alexandria, Virginia

         13                                               Tuesday, November 19, 2019

         14

         15                    The above-entitled matter came on to be

         16    heard before ARBITRATOR ROGER P. KAPLAN, located at 211

         17    North Union Street, Suite 100, Alexandria, Virginia,

         18    commencing at 9:30 a.m., when were present on behalf of

         19    the respective parties:

         20

         21

         22


        Casamo & Associates                  703 837 0076                            www.casamo.com
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.107   Filed 12/08/20
                                                 Filed 07/17/20   Page 4 Page
                                                                         of 8 87 of 93

                                                                                            2
                                    Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                   11/19/2019


          1                           A P P E A R A N C E S

          2

          3    On behalf of Grievant:

          4        JOHN D. COMERFORD, ESQUIRE

          5        JAMES B. MARTIN, ESQUIRE

          6        Dowd Bennett, LLP

          7        7733 Forsyth Boulevard, Suite 1900

          8        St. Louis, Missouri 63105

          9

         10    On behalf of Respondent:

         11        MICHAEL IACONELLI, ESQUIRE

         12        WILLIAM CLEMENTS, ESQUIRE

         13        Klehr, Harrison, Harvey, Branzburg, LLP

         14        1835 Market Street, Suite 1400

         15        Philadelphia, Pennsylvania 19103

         16

         17

         18

         19                                   *     *     *     *     *

         20

         21

         22


        Casamo & Associates                  703 837 0076                      www.casamo.com
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.108   Filed 12/08/20
                                                 Filed 07/17/20   Page 5 Page
                                                                         of 8 88 of 93

                                                                                                    3
                                    Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                           11/19/2019


          1                                 C O N T E N T S

          2

          3    WITNESS:                   DIRECT            CROSS         REDIRECT   RECROSS

          4    Kenneth Saffold, Jr.           55              118              164    169

          5    Todd France                  183               --               --     --

          6

          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22


        Casamo & Associates                  703 837 0076                             www.casamo.com
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.109   Filed 12/08/20
                                                 Filed 07/17/20   Page 6 Page
                                                                         of 8 89 of 93

                                                                                                 166
                                       Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                          11/19/2019


          1           Q       Right.     And before -- as I understood what

          2    you said earlier, before that Golden Tate event on

          3    September 24, 2018, Mr. Golladay hadn't told you

          4    that he was interested in talking to other agents or

          5    looking at other agents; do I have that right?

          6           A       You are kind of stuck on the words, and

          7    what I'm saying is that the entirety of the time

          8    from January -- excuse me, from July, summer of 2018

          9    until his decision to change, we constantly and

         10    continually, we do it now, look for other

         11    opportunities.         And so an agent wasn't the specific

         12    interest at this time before the September 24th

         13    meeting.       It was just more opportunities to, like,

         14    get out and brand himself.

         15                   So before he met Todd, it was Racquel in

         16    the marketing.         We had looked at a number of other

         17    marketing agencies to help represent him.                          And then

         18    following the dinner, it kind of shifted from

         19    marketing to, hey, let's look into this new agent.

         20           Q       Okay.    And now let's fast-forward through

         21    December 2018.         As I understand your testimony, you

         22    told Mr. Golladay to wait and see what opportunities


        Casamo & Associates                     703 837 0076                          www.casamo.com
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.110   Filed 12/08/20
                                                 Filed 07/17/20   Page 7 Page
                                                                         of 8 90 of 93

                                                                                            167
                                      Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                     11/19/2019


          1    might be presented to him by Jason Bernstein and his

          2    company Clarity in the run-up to the Super Bowl in

          3    early 2019; do I have that right?

          4           A       Correct.

          5           Q       And the Super Bowl happened on February 3,

          6    2019, right?

          7           A       Correct.

          8           Q       And so this memorabilia signing that we're

          9    talking about on January 21, 2019, that would be

         10    somewhere in the NFL playoffs; is that fair?

         11           A       Yes, from my recollection.

         12           Q       Okay.   And so you advised Mr. Golladay

         13    wait and see what opportunities you have during that

         14    time period, correct?

         15           A       Yes.

         16           Q       And then make your decision, right?

         17           A       Correct.

         18           Q       Okay.   Now, you said to Mr. Clements that

         19    it would be a red flag if you were to learn that

         20    Todd France or CAA Sports had offered something of

         21    value to Mr. Golladay to encourage him to switch.

         22    Do you remember that?


        Casamo & Associates                    703 837 0076                      www.casamo.com
Case 2:20-mc-51484-GCS-RSW
         Case 1:19-cv-00305-YK ECF No. 1-2,120-5
                                Document    PageID.111   Filed 12/08/20
                                                 Filed 07/17/20   Page 8 Page
                                                                         of 8 91 of 93

                                                                                             168
                                       Arbitrator Hearing, Day 1 - CONFIDENTIAL
                                                                                      11/19/2019


          1           A       Yes.

          2           Q       And you also told us that you don't know

          3    whether Todd France or CAA Sports had anything to do

          4    with setting up that memorabilia signing on January

          5    21st, correct?

          6           A       Yes.

          7           Q       And so if you were to learn that there was

          8    a connection between Mr. France or CAA Sports and

          9    that memorabilia signing on January 21st, then that

         10    would be a red flag to you, correct?

         11           A       If I had learned after the fact, if I

         12    learned now that there is a connection and that

         13    connection was utilized as a pawn to help sway

         14    Kenny's decision, then I would have reservations

         15    about our entire relationship.

         16           Q       Right.     You agree with me that it would be

         17    improper if we were to discover that Todd France or

         18    his company, CAA Sports, were involved in that

         19    memorabilia signing on January 21st, correct?

         20           A       Yes.

         21           Q       Okay.    And you understand that under the

         22    Regulations that are at issue in this case, the


        Casamo & Associates                     703 837 0076                      www.casamo.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-2, PageID.112 Filed 12/08/20 Page 92 of 93




                           Exhibit C
Case 2:20-mc-51484-GCS-RSW    ECF
          Case 1:19-cv-00305-YK   No. 1-2, PageID.113
                                Document               Filed 12/08/20
                                           74 Filed 03/31/20  Page 1 ofPage
                                                                        1   93 of 93




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CLARITY SPORTS                             :      1:19-CV-00305
 INTERNATIONAL LLC and                      :
 JASON BERNSTEIN,                           :
                                            :
               Plaintiffs                   :      (Judge Kane)
                                            :
        v.                                  :      (Magistrate Judge Schwab)
                                            :
 REDLAND SPORTS, et al.,                    :
                                            :
              Defendants                    :

                                      ORDER
                                    March 31, 2020
        Following a telephone conference with counsel, IT IS ORDERED that the

 applicable time period for discovery is January 21, 2018, through January 21, 2020.

 If discovery reveals that the time period should go back further than January 21,

 2018, Plaintiffs shall inform the Court by letter. IT IS FURTHER ORDERED that

 Defendants shall respond to Plaintiffs’ discovery requests on or before sixty days

 from March 31, 2020. Within sixty days of receipt of the discovery, Plaintiffs shall

 inform the Court of any deficiencies by letter.



                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           United States Magistrate Judge
